

114 S2901 IS: Advancing U.S.-India Defense Cooperation Act
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2901IN THE SENATE OF THE UNITED STATESMay 9, 2016Mr. Warner (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo enhance defense and security cooperation with India, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing U.S.-India Defense Cooperation Act. 2.Enhancing defense and security cooperation with India (a)FindingsCongress finds the following:
 (1)The United States and India face mutual security threats and a robust defense partnership is in the interest of both countries.
 (2)The relationship between the United States and India has developed over the past decade to become a multifaceted, major strategic partnership rooted in shared democratic values and the promotion of mutual prosperity, greater economic cooperation, regional peace, security, and stability.
 (3)In 2012, the Department of Defense began an initiative to increase senior-level oversight and engagement on defense cooperation between the United States and India, which is referred to as the U.S.-India Defense Technology and Trade Initiative (DTTI).
 (4)On June 3, 2015, the Government of the United States and the Government of India entered into an executive agreement entitled Framework for the U.S.-India Defense Relationship, which renewed and updated the previous defense framework agreement between the United States and India, executed on June 28, 2005.
 (5)Consistent with the Framework for the U.S.-India Defense Relationship and the goals of the DTTI, it is in the interest of United States national security to improve defense cooperation and the alignment of systems with India, achieve greater interaction between the armed forces of both countries, increase the flow of technology and investment, develop capabilities and partnerships in co-development and co-production, and strengthen two-way defense trade.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States-India defense partnership is vital to regional and international stability and security;
 (2)the interest of United States national security can be improved by further advancing the goals of the Framework for the U.S.-India Defense Relationship and the effective operation of the DTTI; and
 (3)the President’s commitment to enhancing defense and security cooperation with India should be considered a priority with respect to advancing United States interests in the South Asia and greater Indo-Pacific regions.
 (c)Required actionsThe President should take action to— (1)formalize India’s status as a major partner of the United States;
 (2)designate an official with experience in defense acquisition and technology to reinforce and ensure, through interagency policy coordination, the success of the Framework for the U.S.-India Defense Relationship;
 (3)approve and facilitate the transfer of advanced technology in the context of, and in order to satisfy, combined military planning with the Indian military for missions such as humanitarian assistance and disaster relief, counter piracy, and maritime domain awareness;
 (4)strengthen the effectiveness of the DTTI and the durability of the Department of Defense’s India Rapid Reaction Cell; (5)resolve issues impeding United States-India defense trade, security cooperation, and co-production and co-development opportunities;
 (6)collaborate with the Government of India to develop mutually agreeable mechanisms to verify the security of defense technology information and equipment, such as tailored cyber security and end use monitoring arrangements;
 (7)promote policies that will encourage the efficient review and authorization of defense sales and exports to India, including the treatment of military sales and export authorizations to India in a manner similar to that of the closest defense partners of the United States;
 (8)pursue greater government-to-government and commercial military transactions between the United States and India; and
 (9)support the development and alignment of India’s export control and procurement regimes with those of the United States and multilateral control regimes.
 (d)Military contingency plansThe President is encouraged to coordinate with India on an annual basis to develop military contingency plans for addressing threats to mutual security interests of both countries.
			(e)Assessment required
 (1)In generalThe President shall, on an annual basis, carry out an assessment of the extent to which India possesses capabilities to execute military operations of mutual interest between the United States and India.
 (2)Use of assessmentThe President shall ensure that the assessment described in paragraph (1) is used to inform the review by the United States of applications to export defense articles, defense services, or technical data under the Arms Export Control Act (22 U.S.C. 2751 et seq.).
 (3)FormThe assessment described in paragraph (1) shall, to the maximum extent practicable, be in classified form.
 (f)Foreign military sales and export status under Arms Export Control ActThe Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended— (1)in sections 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 36(b)(1), 36(b)(2), 36(b)(6), 36(c)(2)(A), 36(c)(5), 36(d)(2)(A), 62(c)(1), and 63(a)(2), by inserting India, before or New Zealand each place it appears;
 (2)in section 3(b)(2), by inserting the Government of India, before or the Government of New Zealand; and (3)in sections 21(h)(1)(A) and 21(h)(2), by inserting India, before or Israel each place it appears.